FILED
                             NOT FOR PUBLICATION                             OCT 17 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AMARJEET SINGH,                                   No. 10-73724

               Petitioner,                        Agency No. A078-364-618

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Amarjeet Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen. We have jurisdiction

under 8 U.S.C. § 1252. We review de novo constitutional claims, Vasquez-Zavala


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003), and we deny the petition for

review.

      Singh’s contention that the BIA violated his right to due process by failing

to provide him with a transcript of proceedings fails because he did not

demonstrate prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring prejudice for a petitioner to prevail on a due process claim).

      Singh has waived any further challenge to the agency’s denial of his motion

to reopen based on ineffective assistance of counsel. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                           2                                  10-73724